DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/07/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: the Examiner requests that the claim be amended to “…0% to 45% by weight of the adhesive[[ of]]; and…”.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0272856 A1).

Regarding claims 1-7, Mansour teaches a hot melt pressure sensitive adhesive (HMPSA) (para 0020) having a viscosity of 500 to 5,000 centipoise (cps) and 1,000 to 15,000 cps at 149 °C and 121 °C, respectively, (500 to 5,000 and 1,000 to 15,000 mPa·s) (para 0024); and comprising a first styrene block copolymer having a melt flow rate of at least 50 g/10 minutes (190 °C, 2.16 kgs), which overlaps that presently claimed, and a diblock content of no greater than 1% by weight (para 0027), and selected from, inter alia, styrene-isoprene-styrene (SIS) block copolymer having a styrene content of 25 to 35 % by weight (para 0030-0031), and is present in the adhesive at 15 to 60 % by weight (para 0033), which overlaps that presently claimed (current claims 1-2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
viscosity of less than 60,000 mPa·s at temperatures above 149 °C (i.e. at 177 °C).
Mansour also teaches that the adhesive composition comprises, inter alia, a polybutene plasticizer oil, which is identical to the presently claimed/disclosed liquid plasticizer (adhesive is with no oil), in an amount of 10 to 30 % by weight (current claims 1 and 5-6) (para 0036-0039), which overlaps that presently claimed (current claim 7); a stabilizer (para 0053); and a tackifying agent in an amount of 10 to 50 % by weight (current claims 1 and 3) (para 0040-0046), which overlaps that presently claimed (current claim 4).  Mansour teaches that the adhesives are removable (para 0055).
The Examiner notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  Thus, it is reasonable to conclude that the removable HMPSA compositions of Mansour would provide the presently claimed 180° initial peel value to stainless steel (i.e. no greater than 4.0 lbs/in) and a loop tack equal to or greater than said initial peel value.

Alternatively, 

While the body-text of Mansour does not specify the initial peel value to stainless steel or the loop tack, the inventive example of Mansour demonstrates that the disclosed invention of the reference intended for the 180° initial peel strength on stainless steel to be in the vicinity of 2.9 N/in (para 0075-0077 and Table 1).  It is noted that 2.9 N/in × 0.225 lbs/1 N ~ 0.65 lbs/in (i.e. no greater than 4.0 lbs/in).  The inventive example also demonstrates a loop tack of 81 ounces (oz), which translates to approximately 5.1 pounds (loops tack greater than the initial peel value).

In addition, while Mansour discloses that the viscosity at 121 °C is no greater than 15,000 cps (i.e. 15,000 mPa·s), while the present claims require the viscosity at 121 °C is greater than 15,000 mPa·s, it is apparent, however, that the instantly claimed amount of said viscosity and that taught by Mansour are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the viscosity disclosed by Mansour and that presently claimed, and further given the fact that no criticality is disclosed in the present invention with respect to the presently claimed lower limit of said viscosity, it therefore would have been obvious to one of ordinary skill in the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the SIS block copolymer, tackifying resin and plasticizer in amounts identical to that presently claimed, and to provide said block copolymer with the presently claimed melt flow index, towards a HMPSA demonstrating the presently claimed initial peel and loops tack based on the peel and tack and melt flow index required of the prior art’s intended application as in the present invention.

Regarding claims 14-15, as noted above, Mansour teaches that the plasticizer is a polybutene, and also teaches that the tackifying resin is selected from, inter alia, WINGTACK 86 (aromatic modified aliphatic) (para 0041-0042), which is identical to that presently disclosed providing the presently claimed tackifying resin having a softening point of 88 °C.

Claims 16-22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0272856 A1).

Regarding claims 16-22 and 29-30, Mansour teaches the HMPSA as in the rejection of claims 1-7 and 14-15 set forth above.  Mansour also teaches tapes and labels (removable articles) comprising the adhesive composition and, inter alia, paper films (substrate) (para 0055-0058).

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 6-6 of the remarks filed 6/7/2021, with respect to the rejections of claims 1-7 and 14-15 over Mansour et al. under 35 U.S.C. 103 and claims 16-22 and 29-30 over Mansour et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 4-5 of the action mailed 1/9/202120, have been fully considered but they are not persuasive.

The Examiner acknowledges those portions of the present disclosure that discuss the disadvantages of employing oils in PSA compositions that also employ certain polymeric compounds.  However, the Examiner respectfully directs the Applicant’s attention to the prior art rejections set forth above, wherein it is noted that Mansour does indeed teach plasticizers that are not oils, as in the polybutene plasticizer cited above, and while Mansour teaches that a tall oil rosin is contemplated as a tackifier (para 0041), like the plasticizers, Mansour also provides for materials that are not oils.  In addition, it is noted that, while the present disclosure does provide for an adhesive having NO oil, it also suggests an adhesive that appears functional at “low” concentrations, or as quoted “the use of a large amount of oil” or a “limited amount of oil” both statements of which are relative as “low” and “large” are not explicitly delineated.  Further, the argued “concentrations as taught” in the presently disclosed paragraph 0007 are outside the ranges disclosed in Mansour.
Also, the Applicant is reminded that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).  In this respect, regardless if all of some of the Mansour examples disclose oils for use in the exemplary 
With regards to the viscosity, the presently claimed invention conspicuously recites that the viscosity at 177 °C is less than 60,000 mPa·s while Mansour disclosures a viscosity at 149 °C of at most 10,000 cps, which is below (or less than) 60,000 mPa·s.  As noted above, one skilled in the art would recognize that, given that the viscosity of Mansour at a temperature below the temperature presently claimed would be below (or less than) that presently claimed given the inverse temperature dependence of viscosity.  See paragraph 0002 of US 2014/0186541 A1 to Clark et al. and column 1,lines 40-41 of US 3746486 to Koster.  That is, at a temperature of 177 °C, one of ordinary skill would recognize that the viscosity of Mansour would be less than that at 149 °C, and thus less than 10,000 cps and therefore necessarily below 60,000 mPa·s.  In addition, as noted above, the viscosity of Mansour recited at 121 °C of greater than 15,000 mPa·s is rendered obvious as supported above in the Titanium precedent cited above.
Lastly, with respect to the Applicant’s position on the contrast of Example 6 of Table 3 between the viscosity versus melt flow rate, the Applicant’s attention is redirected to the In re Courtright citation set forth immediately above.  Indeed, the body text, and the disclosure of Mansour as a whole teaches or renders obvious the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/22/2021